
	

114 SRES 174 IS: Recognizing May 2015 as “Jewish American Heritage Month” and honoring the contributions of Jewish Americans to the United States of America.
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 174
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2015
			Mr. Cassidy (for himself, Mr. Rounds, Mr. Roberts, and Mr. Inhofe) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing May 2015 as Jewish American Heritage Month and honoring the contributions of Jewish Americans to the United States of America.
	
	
 Whereas in May of each year, people across the United States recognize and celebrate over 350 years of Jewish contributions to the United States through recognizing Jewish American Heritage Month;
 Whereas Congress has a decades-long tradition of officially recognizing Jewish American heritage; Whereas, in the words of President Ronald Reagan, [a]t this time of year, it is appropriate for all Americans to acknowledge how much our country has benefitted from the contributions of American Jews;
 Whereas May has been designated Jewish American Heritage Month since 2006; Whereas the United States has always been a nation built on the achievements of immigrants, and Jewish Americans have strengthened the society of the United States and contributed significantly to all areas of life in the United States since the time when Jewish immigrants first arrived on the shores of the United States;
 Whereas the success of Jewish Americans is a reminder of the gift of religious freedom and the importance of strong commitment to community and faith;
 Whereas 2015 is the 70th anniversary of the end of the Holocaust and honoring the survivors of the Holocaust and their remarkable stories is more important than ever;
 Whereas much work has been done in diverse cities such as New York to foster transformational social change and unite people of every racial, ethnic, cultural, and religious background; and
 Whereas countless Jewish Americans and Jewish organizations have enriched the society of the United States and shaped this great country, including—
 (1)a Czechoslovakian immigrant who survived the Holocaust as a small child, authored an inspiring story of her survival, A Candle in the Heart, and has devoted her life to telling her story to make the world a better place and stop hatred;
 (2)Jewish Americans who fight for justice on behalf of those least able to defend themselves; (3)Jewish Americans who are devoted to advancing civil rights for all people of the United States and promoting intercultural understanding;
 (4)a Bukharian Chief Rabbi who came to the United States as a young immigrant and worked to build the Bukharian American community from a small group into a vast community of over 65,000 members, many of whom immigrated to the United States seeking a better life free from oppression; and
 (5)Aish HaTorah International, the largest Jewish outreach organization of its kind in the world, which demonstrates that in the United States, people may freely connect with their culture and religious heritage and contribute to the fabric of life in the United States: Now, therefore, be it
			
	
 That the Senate— (1)recognizes May 2015 as Jewish American Heritage Month and will celebrate Jewish American heritage on May 20, 2015; and
 (2)expresses appreciation for the significant contributions made by Jewish Americans to the United States of America.
			
